
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 588
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2009
			Mr. McGovern (for
			 himself, Mr. Wolf, and
			 Mr. Wexler) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the United States
		  House of Representatives that the trial by the Government of the Russian
		  Federation of Mikhail Khodorkovsky and Platon Lebedev constitutes a politically
		  motivated case of selective arrest and prosecution that serves as a test of the
		  rule of law and independence of Russia’s judicial system.
	
	
		Whereas, on April 1, 2009, President Obama and President
			 Medvedev issued a joint statement affirming that “[i]n our relations with each
			 other, we also seek to be guided by the rule of law, respect for fundamental
			 freedoms and human rights, and tolerance for different views”;
		Whereas the United States and the Russian Federation will
			 continue the dialogue on these issues in a spirit of cooperation at an upcoming
			 summit to be held in June 2009;
		Whereas it has been the long-held position of the United
			 States to support the development of democracy, rule of law, judicial
			 independence, freedom, and respect for human rights in the Russian
			 Federation;
		Whereas Russian President Medvedev has called Russia a
			 country of “legal nihilism” and issued a new foreign policy doctrine citing
			 “the supremacy of law in international relations” as one of Russia’s top
			 priorities;
		Whereas two of the most prominent cases of
			 Russian abuse of civil liberties and injustice involve the Yukos Oil Company,
			 its president, Mikhail Khodorkovsky and his business partner, Platon Lebedev,
			 who were convicted and sentenced in May 2005 to serve nine years in a remote
			 penal camp;
		Whereas Russian authorities confiscated Yukos assets and
			 assigned ownership to a state company that is chaired by an official in the
			 Kremlin, harassed, exiled, persecuted, and imprisoned many Yukos officers and
			 legal representatives, and issued a series of court rulings against
			 Khodorkovsky and Lebedev that violate both Russian domestic law and
			 international legal norms;
		Whereas at a press conference in May 2005, President
			 George Bush stated “it appeared to us, or at least people in my Administration,
			 that it looked like [Mikhail Khodorkovsky] had been judged guilty prior to
			 having a fair trial. In other words, he was put in prison, and then was
			 tried”;
		Whereas the 2005 U.S. Department of State Human Rights
			 Report confirmed that “the arrest and conviction of Khodorkovsky raised
			 concerns about the rule of law, including the independence of the courts, the
			 right to due process, the sanctity of contracts and property rights and the
			 lack of a predictable tax regime”;
		Whereas Amnesty International, Freedom House, and other
			 prominent international human rights organizations have cited the conviction
			 and imprisonment of Mr. Khodorkovsky as evidence of the arbitrary and political
			 use of the legal system and the lack of a truly independent judiciary in
			 today’s Russian Federation;
		Whereas governments, courts, journalists, and human rights
			 organizations around the world have expressed concern about the prosecution,
			 trial, imprisonment, and treatment of the individuals in the Yukos case, and
			 have called on President Medvedev to honor his pledge to end “legal nihilism”
			 in his country;
		Whereas, on February 5, 2007, on the eve of
			 their eligibility for parole, Russian prosecutors brought new charges against
			 Khodorkovsky and Lebedev, accusing them of embezzling $20 billion in Yukos oil
			 revenues;
		Whereas in May 2007, the Prosecutor General in Moscow
			 attempted to disbar Karrinna Moskalenko, one of Russia’s most distinguished and
			 renown human rights lawyers and defense counsel to Mr. Khodorkovsky, in
			 apparent reprisal for actions she had taken on behalf of her client;
		Whereas in August 2007, Switzerland’s highest court denied
			 Russian authorities access to Yukos documents on the basis that the case
			 against Yukos and its principal executives and core shareholders, specifically
			 Mr. Khodorkovsky and Mr. Lebedev, had a “political and discriminatory character
			 . . . undermined by the infringement of human rights and the right to
			 defense”;
		Whereas courts in the United Kingdom, the Netherlands,
			 Cyprus, Liechtenstein, Lithuania, and Switzerland have described the Yukos
			 proceeding as politically motivated and have rejected motions from Russian
			 prosecutors seeking the extradition of Yukos officials or materials for use in
			 trials in Russia;
		Whereas, on October 25, 2007, the European Court of Human
			 Rights ruled that Mr. Lebedev’s rights to liberty and security were violated
			 during his arrest and subsequent pretrial detention, and ordered Russia to pay
			 him $14,230 as compensation;
		Whereas, on March 13, 2008, the European Parliament issued
			 a resolution calling on the Russian President to “review the treatment of
			 imprisoned public figures (among them Mikhail Khodorkovsky and Platon Lebedev),
			 whose imprisonment has been assessed by most observers as having been
			 politically motivated”;
		Whereas in July 2008, President Dmitry Medvedev said it
			 was essential that Russia “take all necessary means to strengthen the
			 independence of judges” since “it goes without saying that pressure is applied,
			 influence is exerted, and direct bribery is often used”;
		Whereas, on August 22, 2008, Mr. Khodorkovsky was denied
			 parole on the grounds that he refused to take part in vocational training in
			 sewing and for his alleged failure to keep his hands behind his back during a
			 jail walk;
		Whereas, on October 8, 2008, Mr. Khodorkovsky was placed
			 in solitary confinement for 12 days for giving a written interview to the
			 Russian edition of Esquire magazine, despite the fact that the interview had
			 previously been approved;
		Whereas, on October 25, 2008, the U.S.
			 Department of State issued a statement marking the fifth anniversary of Mr.
			 Khodorkovsky’s arrest, stating “the conduct of the cases against Khodorkovsky
			 and his associates has eroded Russia’s reputation and public confidence in
			 Russian legal and judicial institutions”;
		Whereas, on December 22, 2008, the European Court of Human
			 Rights ordered the release of the terminally ill former Yukos oil executive
			 Vasily Aleksanyan, who had been held in detention since April 6, 2006, despite
			 repeated orders by the European Court that Mr. Aleksanyan be treated in a
			 humane fashion for cancer and AIDS;
		Whereas in February 2009, Andrei Illarianov, former chief
			 economic advisor to President Putin, stated that “[o]ne of the best known
			 political prisoners is Mr. Khodorkovsky who has been sentenced to 9 years in
			 the Siberian camp Krasnokamensk on the basis of purely fabricated case against
			 him and his oil company Yukos”;
		Whereas, on February 24, 2009, human rights lawyer Karina
			 Moskalenko, said that “[a]ll verdicts are possible in this country. But for
			 people like Khodorkovsky, everything is already planned out and decided as long
			 as the political will does not change”;
		Whereas, on February 25, 2009, Olga Kudeshkina, former
			 Moscow court judge who was dismissed from her duties in 2004, stated that
			 Moscow City Court “has turned into an institution of settling political,
			 commercial and other scores” and that “nobody can be sure that the case will be
			 resolved in accordance with the law”;
		Whereas, on April 2, 2009, Senator Ben Cardin, chair of
			 the Helsinki Commission, issued a statement in the United States Senate in
			 which he noted that “the Council of Europe, Freedom House and Amnesty
			 International, among others, have concluded that Mr. Khodorkovsky was charged
			 and imprisoned in a process that did not follow the rule of law and was
			 politically influenced . . . ” and that “the current charges . . . amount to
			 legal hooliganism highlight the petty meanness of the senior government
			 officials behind this travesty of justice . . . should be dropped and the new
			 trial should be abandoned”;
		Whereas, on April 10, 2009, the New York Times wrote an
			 editorial noting that the new charges and trial against Mr. Khodorkovsky “are
			 for show, intended only to keep [him] and his colleague in prison
			 forever”;
		Whereas, on April 11, 2009, the Washington Post wrote, “If
			 Mr. Medvedev allows [the Khodorkovsky trial] to go forward to its scripted
			 conclusion—a lengthy extension of Mr. Khodorkovsky’s sentence to a Siberian
			 prison camp—the point will be proved that Russia still has no rule of law but
			 only a ruler”;
		Whereas, on April 21, 2009, Freedom House, Amnesty
			 International, Human Rights First, Human Rights Watch, the International League
			 for Human Rights, the Lantos Foundation for Human Rights and Justice, and the
			 Jacob Blaustein Institute for the Advancement of Human Rights joined in a
			 letter to President Medvedev in which they noted “the serious human rights
			 concerns raised by the case so far” and call on the Russian Government to
			 “ensure that international observers are allowed unhindered access to the
			 courtroom” to monitor the trial, to “ensure that the rule of law is upheld” and
			 that it “meets the standards of the Russian Constitution and international
			 law.”;
		Whereas the selective disregard for the rule of law by
			 Russian officials undermines the standing and status of the Russian Federation
			 among the democratic nations of the world; and
		Whereas both Russia and the United States have recently
			 elected new presidents that provide the opportunity to review past policies and
			 pursue a new era of mutual cooperation: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)Mikhail Khodorkovsky and Platon Lebedev are
			 prisoners who have been denied basic due process rights under international law
			 and the laws of the Russian Federation for political reasons;
			(2)in light of the
			 record of selective prosecution, politicization, and abuse of process involved
			 in their cases, and as a demonstration of Russia’s commitment to democracy,
			 human rights and the rule of law, the new criminal charges brought by Russian
			 authorities against Mr. Khodorkovsky and Mr. Lebedev should be
			 withdrawn;
			(3)the standing of
			 the Russian Federation as a nation supporting democracy, freedom of expression,
			 an independent judiciary, human rights, and the rule of law would be validated
			 by paroling these two individuals, both of whom have served more than half
			 their sentences; and
			(4)the Russian
			 Federation is encouraged to take these actions to support democratic principles
			 and human rights in furtherance of a new and more positive relationship between
			 the United States and Russia and a new era of mutual cooperation.
			
